Exhibit 10.5

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

DLI HOLDING II CORP.

 

and

 

DEL LABORATORIES, INC.

 

and certain of its Subsidiaries

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

Dated as of October 28, 2005



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1. DEFINED TERMS

   1

1.1.

   Definitions    1

1.2.

   Other Definitional Provisions    6

SECTION 2. GUARANTEE

   7

2.1.

   Guarantee    7

2.2.

   Reimbursement, Contribution and Subrogation    8

2.3.

   Amendments, etc. with respect to the Borrower Obligations    9

2.4.

   Guarantee Absolute and Unconditional    10

2.5.

   Reinstatement    10

2.6.

   Payments    10

SECTION 3. GRANT OF SECURITY INTEREST

   11

SECTION 4. REPRESENTATIONS AND WARRANTIES

   12

4.1.

   Representations in Credit Agreement    12

4.2.

   Title; No Other Liens    12

4.3.

   Perfected Required Priority Liens    13

4.4.

   Jurisdiction of Organization; Chief Executive Office    13

4.5.

   Inventory and Equipment    14

4.6.

   Farm Products    14

4.7.

   Pledged Stock and Pledged Notes    14

4.8.

   Receivables    14

4.9.

   Intellectual Property    15

SECTION 5. COVENANTS

   16

5.1.

   Covenants in Credit Agreement    16

5.2.

   Delivery and Control of Instruments, Certificated Securities, Chattel Paper,
Negotiable Documents, Investment Property and Letter of Credit Rights    16

5.3.

   Maintenance of Insurance    18

5.4.

   Payment of Obligations    18

5.5.

   Maintenance of Perfected Security Interest; Further Documentation    18

5.6.

   Changes in Locations, Name, etc.    18

5.7.

   Notices    19

5.8.

   Investment Property    19

5.9.

   Receivables    20

5.10.

   Intellectual Property    20

5.11.

   Vehicles    22

SECTION 6. REMEDIAL PROVISIONS

   22

6.1.

   Certain Matters Relating to Receivables    22

 

i



--------------------------------------------------------------------------------

6.2.

   Communications with Obligors; Grantors Remain Liable    23

6.3.

   Investment Property    24

6.4.

   Proceeds to be Turned Over to Administrative Agent    24

6.5.

   Application of Proceeds    25

6.6.

   Code and Other Remedies    25

6.7.

   Registration Rights    25

6.8.

   Deficiency    26

6.9.

   License    26

SECTION 7. THE ADMINISTRATIVE AGENT

   27

7.1.

   Administrative Agent’s Appointment as Attorney-in-Fact, etc.    27

7.2.

   Duty of Administrative Agent    28

7.3.

   Financing Statements    29

7.4.

   Authority, Immunities and Indemnities of Administrative Agent    29

SECTION 8. MISCELLANEOUS

   29

8.1.

   Amendments in Writing    29

8.2.

   Notices    29

8.3.

   No Waiver by Course of Conduct; Cumulative Remedies    29

8.4.

   Enforcement Expenses; Indemnification    30

8.5.

   Successors and Assigns    30

8.6.

   Set-Off    30

8.7.

   Counterparts    31

8.8.

   Severability    31

8.9.

   Section Headings    31

8.10.

   Integration    31

8.11.

   GOVERNING LAW    31

8.12.

   Submission To Jurisdiction; Waivers    31

8.13.

   Acknowledgements    32

8.14.

   Additional Grantors    32

8.15.

   Releases    32

8.16.

   WAIVER OF JURY TRIAL    33

 

SCHEDULES

Schedule 1

 

Notice Addresses

Schedule 2

 

Investment Property

Schedule 3

 

Jurisdictions of Organization and Chief Executive Offices

Schedule 4

 

Filings and Other Actions required for Perfection

Schedule 5

 

Inventory and Equipment Locations

Schedule 6

 

Intellectual Property

Schedule 7

 

Commercial Tort Claims

ANNEXES

   

Annex I

 

Form of Assumption Agreement

Annex II

 

Form of Acknowledgement and Consent

Annex III

 

Form of Intellectual Property Security Agreement

 

ii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT, dated as of October 28, 2005, made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”), in favor of JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the banks, financial institutions and other entities (the “Lenders”)
from time to time party as Lenders to the Credit Agreement, dated as of
October 28, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among DLI Holding II Corp., a Delaware
corporation (“Holdings”), Del Laboratories, Inc., a Delaware corporation (the
“Borrower”), the Lenders, J.P. Morgan Securities Inc. as sole lead arranger and
sole bookrunner (in such capacities, the “Arranger”), and the Administrative
Agent.

 

RECITALS

 

A. Pursuant to the Credit Agreement, the Lenders have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

B. The Borrower is a member of an affiliated group of companies that includes
each other Grantor;

 

C. The proceeds of the extensions of credit under the Credit Agreement will be
used in part to enable the Borrower to make valuable transfers to one or more of
the other Grantors in connection with the operation of their respective
businesses;

 

D. The Borrower and the other Grantors are engaged in related businesses, and
each Grantor will derive substantial direct and indirect benefit from the making
of the extensions of credit under the Credit Agreement; and

 

E. It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement that
the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the benefit of the Secured Parties.

 

NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor hereby agrees with the Administrative Agent, for the
benefit of the Agents and the Lenders, as follows:

 

SECTION 1. DEFINED TERMS

 

1.1. Definitions.

 

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms are used herein as defined in the New York UCC (and if
defined in more than one Article of the New York UCC, shall have the meaning
given in Article 8 or 9 thereof): Accounts, Certificated Security, Chattel
Paper, Commercial Tort Claims, Documents, Electronic Chattel Paper, Equipment,
Farm Products, Fixtures, General Intangibles, Goods, Instruments, Inventory,
Letter-of-Credit Rights, Money, Negotiable Documents, Payment Intangibles,
Records, Securities Accounts, Securities Entitlements, Supporting Obligations
and Tangible Chattel Paper.



--------------------------------------------------------------------------------

(b) The following terms shall have the following meanings:

 

“Agreement”: this Guarantee and Collateral Agreement.

 

“Borrower”: Del Laboratories, Inc., a Delaware corporation.

 

“Borrower Cash Management Arrangement Obligations”: all obligations and
liabilities of the Borrower to any Qualified Counterparty, whether direct or
indirect, absolute or contingent, due or to become due or now existing or
hereafter incurred, which may arise under, out of, or in connection with, any
Specified Cash Management Arrangement or any document made, delivered or given
in connection therewith or pursuant thereto, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including interest accruing at the then applicable rate
provided in the agreements governing such Specified Cash Management Arrangement
after the maturity of the obligations thereof and interest accruing at the then
applicable rate provided in the agreements governing any Specified Cash
Management Arrangement after the commencement of any bankruptcy case or
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding and all reasonable fees and disbursements of counsel to the Qualified
Counterparty that are required to be paid by the Borrower pursuant to the terms
of any Specified Cash Management Arrangement).

 

“Borrower Credit Agreement Obligations”: the unpaid principal of and interest on
the Loans and Reimbursement Obligations and all other obligations and
liabilities of the Borrower to any Agent, Lender or Indemnitee, whether direct
or indirect, absolute or contingent, due or to become due or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, this Agreement or the other Loan Documents, any Letter of
Credit or any other document made, delivered or given in connection therewith or
pursuant thereto, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the commencement of any bankruptcy case or insolvency, reorganization,
liquidation or like proceeding relating to the Borrower, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding and all
expense reimbursement and indemnity obligations arising or incurred as provided
in the Loan Documents after the commencement of any such case or proceeding,
whether or not a claim for such obligations is allowed in such case or
proceeding).

 

“Borrower Hedge Agreement Obligations”: all obligations and liabilities of the
Borrower to any Qualified Counterparty, whether direct or indirect, absolute or
contingent, due or to become due or now existing or hereafter incurred, which
may arise under, out of, or in connection with, any Specified Hedge Agreement or
any other document made, delivered or given in connection therewith or pursuant
thereto, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including interest
accruing at the then applicable rate provided in such Specified Hedge Agreement
after the maturity of the obligations thereof and interest accruing at the then
applicable rate provided in any Specified Hedge Agreement after the commencement
of any bankruptcy case or insolvency, reorganization or like proceeding relating
to the Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding and all reasonable fees and disbursements
of counsel to the Qualified Counterparty that are required to be paid by the
Borrower pursuant to the terms of any Specified Hedge Agreement).

 

“Borrower Obligations”: the Borrower Credit Agreement Obligations, Borrower
Hedge Agreement Obligations, and Borrower Cash Management Arrangement
Obligations.

 

“Cash Proceeds”: all Proceeds of any Collateral received by any Grantor
consisting of cash and checks.

 

2



--------------------------------------------------------------------------------

“Collateral”: as defined in Section 3.

 

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

 

“Collateral Records”: as defined in the Senior Secured Note Indenture.

 

“Collateral Support”: all property (real or personal) assigned, hypothecated or
otherwise securing any Collateral and shall include any security agreement or
other agreement granting a lien or security interest in such real or personal
property.

 

“Copyrights”: (i) all United States and foreign copyrights, whether or not the
underlying works of authorship have been published, and all copyright
registrations and copyright applications, and any renewals or extensions
thereof, including each registration identified on Schedule 6, (ii) the right to
sue or otherwise recover for any and all past, present and future infringements
thereof, (iii) all income, royalties, damages and other payments now and
hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past, present or future infringements thereof), and
(iv) all other rights of any kind whatsoever accruing thereunder or pertaining
thereto.

 

“Copyright Licenses”: with respect to any Grantor, all agreements (whether or
not in writing) naming such Grantor as licensor or licensee (including those
agreements listed in Schedule 6), granting any right under any Copyright,
including the grant of rights to print, publish, copy, distribute, exploit and
sell materials derived from any Copyright, subject in each case, to the terms of
such agreements, and the right to prepare for sale, sell and advertise for sale,
all Inventory now or hereafter covered by such agreements.

 

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including any demand, time, savings, passbook or
like account maintained with a depositary institution.

 

“Equity Interests”: as defined in the Senior Secured Note Indenture.

 

“Excluded Perfection Assets”: (i) any Vehicle individually having a value less
than $100,000 individually or $1,000,000 in the aggregate for all Vehicles;
(ii) any foreign Intellectual Property; (iii) Goods included in Collateral
received by any Person for “sale or return within the meaning of Section 2-326
of the Uniform Commercial Code of the applicable jurisdiction, to the extent of
claims of creditors of such Person; and (vi) Money which has not been
transferred to or deposited in the Collateral Proceeds Account (if any) or a
Deposit Account in which the Administrative Agent maintains “control” as
described in the New York UCC and which does not constitute identifiable
proceeds of other Collateral and (v) other than any foreign Intellectual
Property and any Pledged Stock, any Collateral the aggregate value of which
shall not exceed at any time $500,000 and for which the perfection of Liens
thereon requires filings in or other actions under the laws of jurisdictions
outside the United States.

 

“Fixed Collateral”: as defined in the Senior Secured Note Indenture.

 

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.

 

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including Section 2) or any other Loan Document to which such
Guarantor is a party, in each case whether on account of guarantee

 

3



--------------------------------------------------------------------------------

obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including all expense reimbursement and indemnity obligations arising
or incurred as provided in the Loan Documents after the commencement of any
bankruptcy case or insolvency, reorganization, liquidation or like proceeding,
whether or not a claim for such obligations is allowed in such case or
proceeding)

 

“Guarantors”: the collective reference to each Grantor other than the Borrower.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including all Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark Licenses,
Trade Secrets, and Trade Secret Licenses and all rights to sue at law or in
equity for any past, present and future infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 

“Intercompany Note”: any promissory note in a principal amount in excess of
$500,000, evidencing loans or other monetary obligations owing to any Grantor by
any Group Member.

 

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock”) and (ii) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Stock.

 

“Issuers”: the collective reference to each issuer of any Investment Property
purported to be pledged hereunder.

 

“Liquid Collateral”: as defined in the Senior Secured Note Indenture.

 

“Net Available Cash Account”: as defined in the Senior Secured Note Indenture.

 

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Ordinary Course Transferees”: (i) with respect to Goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction and (ii) with
respect to General Intangibles only, licensees in the ordinary course of
business to the extent provided in Section 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction.

 

“Patents”: (i) all United States and foreign patents, patent applications and
patentable inventions, including, without limitation, each issued patent and
patent application identified on Schedule 6, (ii) all inventions and
improvements described and claimed therein, (iii) the right to sue or otherwise
recover for any and all past, present and future infringements thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including payments under all licenses entered into
in connection therewith, and damages and payments for past, present or future
infringements thereof), and (v) all reissues, divisions, continuations,
continuations-in-part, substitutes, renewals, and extensions thereof, all
improvements thereon and all other rights of any kind whatsoever accruing
thereunder or pertaining thereto.

 

4



--------------------------------------------------------------------------------

“Patent License”: with respect to any Grantor, all agreements (whether or not in
writing) providing for the grant by or to such Grantor of any right to
manufacture, use, import, export, distribute, offer for sale or sell any
invention covered in whole or in part by a Patent (including those agreements
listed on Schedule 6), subject in each case, to the terms of such agreements,
and the right to prepare for sale, sell and advertise for sale, all Inventory
now or hereafter covered by such agreements.

 

“Pledged Notes”: all Intercompany Notes at any time issued to any Grantor
(including those listed on Schedule 2) and all other promissory notes in excess
of $500,000 in principal amount at any time issued to or owned, held or acquired
by any Grantor (including those listed on Schedule 2), except promissory notes
issued in connection with extensions of trade credit by any Grantor in the
ordinary course of business.

 

“Pledged Stock”: all shares, stock certificates, options, interests or rights of
any nature whatsoever in respect of the Capital Stock of any Person (including
those listed on Schedule 2) at any time issued or granted to or owned, held or
acquired by any Grantor; provided that in no event shall (i) more than 65% of
the total outstanding Foreign Subsidiary Voting Stock of any Foreign Subsidiary
be subject to the security interests granted hereby and (ii) any of the Capital
Stock of (x) Pade Mexicana, S.A. de C.V. or (y) DLI (Proprietary) Ltd. be
subject to the security interests granted hereby.

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC, including, in any event, all dividends, returns of capital and
other distributions from Investment Property and all collections thereon and
payments with respect thereto.

 

“Priority Liens”: as defined in the Senior Secured Note Indenture.

 

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including all
Accounts).

 

“Secured Parties”: the Agents, the Lenders and Indemnitees and, with respect to
any Specified Hedge Agreement or Specified Cash Management Agreement, the
Qualified Counterparty, party thereto and each of their respective successors
and transferees.

 

“Securities”: all “securities” as defined in Article 8 of the UCC, any stock,
shares, partnership interests, voting trust certificates, certificates of
interest or participation in any profit-sharing agreement or arrangement,
options, warrants, bonds, debentures, notes, or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing

 

“Securities Act”: the Securities Act of 1933, as amended.

 

“Temporary Cash Investments: as defined in the Senior Secured Note Indenture.

 

“Trademarks”: (i) all United States, state and foreign trademarks, service
marks, trade names, domain names, corporate names, company names, business
names, trade dress, trade styles, logos, or other indicia of origin or source
identification, and all registrations of and applications to register the
foregoing and any new renewals thereof, including each registration and
application identified in Schedule 6, (ii) the right to sue or otherwise recover
for any and all past, present and future infringements and dilutions thereof,
(iii) all income, royalties, damages and other payments now and hereafter due

 

5



--------------------------------------------------------------------------------

and/or payable with respect thereto (including payments under all licenses
entered into in connection therewith, and damages and payments for past, present
or future infringements and dilutions thereof), and (iv) all other rights of any
kind whatsoever accruing thereunder or pertaining thereto, together in each case
with the goodwill of the business connected with the use of, and symbolized by,
each of the above.

 

“Trademark License”: with respect to any Grantor, any agreement (whether or not
in writing) providing for the grant by or to such Grantor of any right to use
any Trademark (including those agreements listed on Schedule 6), subject in each
case, to the terms of such agreements, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such
agreements.

 

“Trade Secrets”: (i) all trade secrets and all confidential information,
(ii) the right to sue or otherwise recover for any and all past, present and
future misappropriations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including
payments under all licenses entered into in connection therewith, and damages
and payments for past, present or future misappropriations thereof), and
(iv) all other rights of any kind whatsoever accruing thereunder or pertaining
thereto.

 

“Trade Secret License”: with respect to any Grantor, any agreement, whether
written or oral, providing for the grant by or to such Grantor of any right to
use any Trade Secret, including any of the foregoing agreements referred to in
Schedule 6, subject in each case, to the terms of such agreements, and the right
to prepare for sale, sell and advertise for sale, all Inventory now or hereafter
covered by such agreements.

 

“UETA”: the Uniform Electronic Transaction Act, as in effect in the applicable
jurisdiction.

 

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles, vessels and aircrafts covered by a certificate of title law
of any jurisdiction and all appurtenances thereto.

 

1.2. Other Definitional Provisions.

 

(a) As used herein and in any certificate or other document made or delivered
pursuant hereto, (i) accounting terms relating to any Group Member not defined
in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP,
(ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), and (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties of every type and nature, and
(v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any applicable restrictions hereunder).

 

(b) The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.

 

6



--------------------------------------------------------------------------------

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(d) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

(e) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to any Obligation shall mean the
payment in full of such Obligation in cash in immediately available funds.

 

SECTION 2. GUARANTEE

 

2.1. Guarantee.

 

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the benefit of the
Secured Parties, the prompt and complete payment and performance by the Borrower
when due (whether at the stated maturity, by acceleration or otherwise) of each
and all of the Borrower Obligations.

 

(b) Each Guarantor shall be liable under its guarantee set forth in
Section 2.1(a), without any limitation as to amount, for all present and future
Borrower Obligations, including specifically all future increases in the
outstanding amount of the Loans or Reimbursement Obligations and other future
increases in the Borrower Obligations, whether or not any such increase is
committed, contemplated or provided for by the Loan Documents on the date
hereof; provided, that (i) enforcement of such guarantee against such Guarantor
will be limited as necessary to limit the recovery under such guarantee to the
maximum amount which may be recovered without causing such enforcement or
recovery to constitute a fraudulent transfer or fraudulent conveyance under any
applicable law, including any applicable federal or state fraudulent transfer or
fraudulent conveyance law (giving effect, to the fullest extent permitted by
law, to the reimbursement and contribution rights set forth in Section 2.2) and
(ii) to the fullest extent permitted by applicable law, the foregoing clause
(ii) shall be for the benefit solely of creditors and representatives of
creditors of each Guarantor and not for the benefit of such Guarantor or the
holders of any equity interest in such Guarantor.

 

(c) The guarantee contained in this Section 2.1 (i) shall remain in full force
and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2.1 have been paid in
full, no Letter of Credit is outstanding and all commitments to extend credit
under the Loan Documents have terminated, notwithstanding that from time to time
during the term of the Credit Agreement the Borrower may be free from any
Borrower Obligations, (ii) unless released as provided in clause (iii) below,
shall survive the repayment of the Loans and Reimbursement Obligations, the
termination of commitments to extend credit under the Loan Documents, and the
release of the Collateral and remain enforceable as to all Borrower Obligations
that survive such repayment, termination and release and (iii) shall be released
when and as set forth in Section 8.15(b).

 

(d) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by any Secured Party from the
Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder in respect of any other Borrower
Obligations then outstanding or thereafter incurred.

 

7



--------------------------------------------------------------------------------

2.2. Reimbursement, Contribution and Subrogation. In case any payment is made on
account of the Borrower Obligations by any Grantor or is received or collected
on account of the Borrower Obligations from any Grantor or its property:

 

(a) If such payment is made by the Borrower or from its property, the Borrower
shall not be entitled (i) to demand or enforce reimbursement or contribution in
respect of such payment from any other Grantor or (ii) to be subrogated to any
claim, interest, right or remedy of any Secured Party against any other Person,
including any other Grantor or its property.

 

(b) If such payment is made by Holdings or from its property or if any payment
is made by Holdings or from its property in satisfaction of the reimbursement
right of any Subsidiary Guarantor set forth in Section 2.2(c), such payment
shall constitute a contribution by Holdings to the common equity capital of the
Borrower and Holdings shall not be entitled (i) to demand or enforce
reimbursement or contribution in respect of such payment from any other Grantor
or (ii) to be subrogated to any claim, interest, right or remedy of any Secured
Party against any other Person, including any other Grantor or its property.

 

(c) If such payment is made by a Subsidiary Guarantor or from its property, such
Subsidiary Guarantor shall be entitled, subject to and upon payment in full of
all outstanding Obligations, discharge of all Letters of Credit and termination
of all commitments to extend credit under the Loan Documents, (i) to demand and
enforce reimbursement for the full amount of such payment from the Borrower and
from Holdings and (ii) to demand and enforce contribution in respect of such
payment from each other Subsidiary Guarantor which has not paid its fair share
of such payment, as necessary to ensure that (after giving effect to any
enforcement of reimbursement rights provided hereby) each Subsidiary Guarantor
pays its fair share of the unreimbursed portion of such payment. For this
purpose, the fair share of each Subsidiary Guarantor as to any unreimbursed
payment shall be determined based on an equitable apportionment of such
unreimbursed payment among all Subsidiary Guarantors based on the relative value
of their assets (net of their liabilities, other than Obligations) and any other
equitable considerations deemed appropriate by the court.

 

(d) If and whenever any right of reimbursement or contribution becomes
enforceable by any Subsidiary Guarantor against any other Grantor under
Section 2.2(c), such Subsidiary Guarantor shall be entitled, subject to and upon
payment in full of all outstanding Obligations, discharge of all Letters of
Credit and termination of all commitments to extend credit under the Loan
Documents to be subrogated (equally and ratably with all other Subsidiary
Guarantors entitled to reimbursement or contribution from any other Grantor
under Section 2.2(c)) to any security interest that may then be held by the
Administrative Agent upon any Collateral granted to it in this Agreement. To the
fullest extent permitted under applicable law, such right of subrogation shall
be enforceable solely against the Grantors, and not against the Secured Parties,
and neither the Administrative Agent nor any other Secured Party shall have any
duty whatsoever to warrant, ensure or protect any such right of subrogation or
to obtain, perfect, maintain, hold, enforce or retain any Collateral for any
purpose related to any such right of subrogation. If subrogation is demanded in
writing by any Grantor, then (subject to and upon payment in full of all
outstanding Obligations, discharge of all Letters of Credit and termination of
all commitments to extend credit under the Loan Documents) the Administrative
Agent shall deliver to the Grantors making such demand, or to a representative
of such Grantors or of the Grantors generally, an instrument reasonably
satisfactory to the Administrative Agent transferring, on a quitclaim basis
without (to the fullest extent permitted under applicable law) any recourse,
representation, warranty or obligation whatsoever, whatever security interest
the Administrative Agent then may hold in whatever Collateral may then exist
that was not previously released or disposed of by the Administrative Agent.

 

8



--------------------------------------------------------------------------------

(e) All rights and claims arising under this Section 2.2 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Grantor as to
any payment on account of the Obligations made by it or received or collected
from its property shall be fully subordinated in all respects to the prior
payment in full of all of the Obligations. Until payment in full of the
Obligations, discharge of all Letters of Credit and termination of all
commitments to extend credit under the Loan Documents, no Grantor shall demand
or receive any collateral security, payment or distribution whatsoever (whether
in cash, property or securities or otherwise) on account of any such right or
claim. If any such payment or distribution is made or becomes available to any
Grantor in any bankruptcy case or receivership, insolvency or liquidation
proceeding, such payment or distribution shall be delivered by the person making
such payment or distribution directly to the Administrative Agent, for
application to the payment of the Obligations. If any such payment or
distribution is received by any Grantor, it shall be held by such Grantor in
trust, as trustee of an express trust for the benefit of the Secured Parties,
and shall forthwith be transferred and delivered by such Grantor to the
Administrative Agent, in the exact form received and, if necessary, duly
endorsed.

 

(f) The obligations of the Grantors under the Loan Documents, including their
liability for the Obligations and the enforceability of the security interests
granted thereby, are not contingent upon the validity, legality, enforceability,
collectibility or sufficiency of any right of reimbursement, contribution or
subrogation arising under this Section 2.2. To the fullest extent permitted
under applicable law, the invalidity, insufficiency, unenforceability or
uncollectibility of any such right shall not in any respect diminish, affect or
impair any such obligation or any other claim, interest, right or remedy at any
time held by any Secured Party against any Guarantor or its property. The
Secured Parties make no representations or warranties in respect of any such
right and shall, to the fullest extent permitted under applicable law, have no
duty to assure, protect, enforce or ensure any such right or otherwise relating
to any such right.

 

(g) Each Grantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Grantor, but (i) the exercise and enforcement of such rights shall be subject to
this Section 2.2 and (ii) to the fullest extent permitted by applicable law,
neither the Administrative Agent nor any other Secured Party shall ever have any
duty or liability whatsoever in respect of any such right.

 

2.3. Amendments, etc. with respect to the Borrower Obligations. To the fullest
extent permitted by applicable law, each Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against any
Guarantor and without notice to or further assent by any Guarantor, any demand
for payment of any of the Borrower Obligations made by any Secured Party may be
rescinded by such Secured Party and any of the Borrower Obligations continued,
and the Borrower Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Secured Party, and the Credit Agreement and the
other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the requisite Lenders) may
deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by any Secured Party for the payment of the
Borrower Obligations may be sold, exchanged, waived, surrendered or released. No
Secured Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Borrower Obligations or for
the guarantee contained in this Section 2 or any property subject thereto,
except to the extent required by applicable law.

 

9



--------------------------------------------------------------------------------

2.4. Guarantee Absolute and Unconditional. To the fullest extent permitted by
applicable law, each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by any Agent or any Lender upon the guarantee contained in
this Section 2 or acceptance of the guarantee contained in this Section 2. The
Borrower Obligations, and each of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Section 2. All dealings between
the Borrower and any of the Guarantors, on the one hand, and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
To the fullest extent permitted by applicable law, each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Borrower Obligations. Each Guarantor understands and agrees that the guarantee
contained in this Section 2 shall be construed, to the fullest extent permitted
by applicable law, as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Credit
Agreement or any other Loan Document, any of the Borrower Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by any Secured Party, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against any Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Borrower Obligations or of
such Guarantor under the guarantee contained in this Section 2, in bankruptcy or
in any other instance. When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, any Secured Party may,
but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor. For the purposes hereof ”demand” shall
include the commencement and continuance of any legal proceedings.

 

2.5. Reinstatement. The guarantee contained in this Section 2 shall be
reinstated and shall remain in all respects enforceable to the extent that, at
any time, any payment of any of the Borrower Obligations is set aside, avoided
or rescinded or must otherwise be restored or returned by any Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
in whole or in part, and such reinstatement and enforceability shall, to the
fullest extent permitted by applicable law, be effective as fully as if such
payment had not been made.

 

2.6. Payments. Each Guarantor hereby agrees to pay all amounts payable by it
under this Section 2 to the Administrative Agent without set-off or counterclaim
in Dollars in immediately available funds at the Funding Office specified in the
Credit Agreement.

 

10



--------------------------------------------------------------------------------

SECTION 3. GRANT OF SECURITY INTEREST

 

Each Grantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

 

(a) all Accounts;

 

(b) all Chattel Paper;

 

(c) all Instruments;

 

(d) all Commercial Tort Claims identified on Schedule 7 hereto;

 

(e) all Letter-of-Credit Rights;

 

(f) all Payment Intangibles;

 

(g) all Receivables;

 

(h) (a) all Deposit Accounts and all cash, checks, Temporary Cash Investments,
and other property held therein or credited thereto, (b) all Money and (c) all
Securities, Security Entitlements, and Securities Accounts and other Investment
Property, and all cash, checks, Temporary Cash Investments, securities,
financial assets or other property held therein or credited thereto;

 

(i) all Inventory;

 

(j) all books, Records, Receivables Records and Collateral Records relating to
the foregoing (including without limitation all books, databases, customer
lists, engineer drawings, Records, Receivables Records and Collateral Records,
whether tangible or electronic, which contain any information relating to any of
the foregoing);

 

(k) all Intellectual Property, to the extent of each Grantor’s right, title or
interest therein (except for “intent-to-use” applications for trademark or
service mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, unless and until an Amendment to Allege Use or a Statement of Use
under Sections 1(c) and 1(d) of said Act has been filed, to the extent that any
assignment of an “intent-to-use” application prior to such filing would violate
the Lanham Act);

 

(l) the Net Available Cash Account;

 

(m) all Equipment;

 

(n) all Fixtures;

 

(o) all General Intangibles;

 

(p) all Equity Interests;

 

11



--------------------------------------------------------------------------------

(q) to the extent relating to any of the items referred to in the preceding
clauses, all Documents;

 

(r) to the extent relating to any of the items referred to in the preceding
clauses, all Supporting Obligations; and

 

(s) all identifiable Cash Proceeds and non-Cash Proceeds, products, accessions,
rents and profits of or in respect of any of the foregoing (including without
limitation, all insurance proceeds) and all collateral security, guarantees and
other Collateral Support given by any Person with respect to any of the
foregoing;

 

provided, that (i) this Agreement shall not constitute a grant of a security
interest in any property to the extent that and for as long as such grant of a
security interest (A) is prohibited by any Requirement of Law, (B) requires a
filing with or consent from any Governmental Authority pursuant to any
Requirement of Law that has not been made or obtained, or (C) constitutes a
breach or default under or results in the termination of, or requires any
consent not obtained under, any lease, license or agreement, except to the
extent that such Requirement of Law or provisions of any such lease, license or
agreement is ineffective under applicable law or would be ineffective under
Sections 9-406, 9-407, 9-408 or 9-409 of the New York UCC to prevent the
attachment of the security interest granted hereunder or (D) is in Capital Stock
which is specifically excluded from the definition of Pledged Stock by virtue of
the proviso to such definition; and (ii) the security interest granted hereby
(A) shall attach at all times to all proceeds of such property, (B) shall attach
to such property immediately and automatically (without need for any further
grant or act) at such time as the condition described in clause (i) ceases to
exist and (C) to the extent severable shall in any event attach to all rights in
respect of such property that are not subject to the applicable condition
described in clause (i).

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby represents and warrants to each Agent and Lender
that:

 

4.1. Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Section 5 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party, each of which is hereby incorporated herein by reference, are true
and correct in all material respects, and each Agent and each Lender shall be
entitled to rely on each of them as if they were fully set forth herein;
provided that each reference in each such representation and warranty to the
Borrower’s knowledge or Holdings’ knowledge shall, for the purposes of this
Section 4.1, be deemed to be a reference to such Guarantor’s knowledge.

 

4.2. Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such Grantor’s Collateral by
the Credit Agreement, such Grantor owns each item of Collateral granted by it
free and clear of any and all Liens. No financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except such as have been filed in favor of the
Administrative Agent, for the benefit of the Secured Parties, pursuant to this
Agreement or in respect of Liens that are permitted by the Credit Agreement or
any other Loan Document or for which termination statements will be delivered on
the Closing Date.

 

12



--------------------------------------------------------------------------------

4.3. Perfected Required Priority Liens.

 

(a) Upon completion of the filings and other actions specified on Schedule 4
(which, in the case of all filings and other documents referred to on said
Schedule, have been delivered to the Administrative Agent in completed and,
where required, duly executed form), the payment of all applicable fees, the
delivery to and continuing possession by the Administrative Agent of all
Certificated Securities, all Instruments, all Tangible Chattel Paper and all
Documents a security interest in which is perfected by possession, and the
obtaining and maintenance of “control” (as described in the Uniform Commercial
Code as in effect in the applicable jurisdiction) by the Administrative Agent of
all Deposit Accounts, the Collateral Accounts, all Securities Accounts, all
Electronic Chattel Paper, Letter of Credit Rights, all Uncertificated Securities
and all Securities Accounts, in each case a security interest in which is
perfected by such “control”, the security interests granted in Section 3 will
constitute valid perfected security interests in all of the Collateral (except
for Excluded Perfection Assets) in favor of the Administrative Agent, for the
benefit of the Secured Parties, as collateral security for such Grantor’s
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any such
Collateral from such Grantor other than Ordinary Course Transferees, except as
(x) enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) or by an implied
covenant of good faith and fair dealing, and (y) to the extent that the
recording or an assignment or other transfer of title to the Administrative
Agent or the recording of other applicable documents in the United States Patent
and Trademark Office or the United States Copyright Office may be necessary for
enforceability, and is and will be, subject to the Required Priority, prior to
all other Liens on such Collateral except for Liens permitted by the Credit
Agreement which have priority over the Liens on such Collateral by operation of
law. Without limiting the foregoing and except as otherwise permitted or
provided in Section 5 hereof, each Grantor has taken all actions necessary or
desirable to: (i) establish the Administrative Agent’s “control” (within the
meanings of Sections 8-106 and 9-106 of the UCC) over any portion of the
Investment Property constituting Certificated Securities, Uncertificated
Securities, Securities Accounts, Securities Entitlements or Commodity Accounts
(each as defined in the UCC), (ii) establish the Administrative Agent’s
“control” (within the meaning of Section 9-104 of the UCC) over all Deposit
Accounts of such Grantor, (iii) establish the Administrative Agent’s “control”
(within the meaning of Section 9-107 of the UCC) over all Letter of Credit
Rights of such Grantor, (iv) establish the Administrative Agent’s control
(within the meaning of Section 9-105 of the UCC) over all Electronic Chattel
Paper of such Grantor and (v) establish the Administrative Agent’s “control” (as
defined in UETA) over all “transferable records” (as defined in UETA) of such
Grantor.

 

(b) Each Grantor consents to the grant by each other Grantor of the security
interests granted hereby and the transfer of any Capital Stock or Investment
Property to the Administrative Agent or its designee following an Event of
Default and to the substitution of the Administrative Agent or its designee or
the purchaser upon any foreclosure sale as the holder and beneficial owner of
the interest represented thereby.

 

4.4. Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s exact legal name, jurisdiction of organization, identification
number from the jurisdiction of organization (if any), and the location of such
Grantor’s chief executive office or sole place of business or principal
residence, as the case may be, are specified on Schedule 3. On the date hereof,
such Grantor is organized solely under the law of the jurisdiction so specified
and has not filed any certificates of domestication, transfer or continuance in
any other jurisdiction. Except as otherwise indicated on Schedule 3, the
jurisdiction of such Grantor’s organization or formation is required to maintain
a public record showing the Grantor to have been organized or formed. On the
date hereof, except as specified on Schedule 3, such Grantor has not changed its
name, jurisdiction of organization, chief executive office or sole place of
business or its corporate or organizational form in any way (e.g. by merger,
consolidation, change in corporate form or otherwise) within the past five years
and has not within the last five years

 

13



--------------------------------------------------------------------------------

become bound (whether as a result of merger or otherwise) as grantor under a
security agreement entered into by another person, which (x) has not heretofore
been terminated or (y) is in respect of a Lien that is not permitted by the
Credit Agreement. Such Grantor has furnished to the Administrative Agent its
Organizational Documents as in effect as of a date which is recent to the date
hereof.

 

4.5. Inventory and Equipment.

 

(a) On the date hereof Schedule 5 sets forth all locations where any Inventory
and Equipment (other than mobile goods) in excess of $100,000 in value are kept.

 

(b) All Inventory now or hereafter produced by any Grantor included in the
Collateral has been and will be produced in compliance with the requirements of
the Fair Labor Standards Act, as amended.

 

(c) Except as specifically indicated on Schedule 5, to the knowledge of such
Grantor none of the Inventory or Equipment of such Grantor with a value in
excess of $100,000 is in possession of a bailee.

 

4.6. Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

 

4.7. Pledged Stock and Pledged Notes.

 

(a) The shares of Pledged Stock pledged by such Grantor hereunder constitute all
the issued and outstanding shares of all classes of the Capital Stock of each
Issuer owned by such Grantor or, in the case of Foreign Subsidiary Voting Stock,
if less, 65% of the outstanding Foreign Subsidiary Voting Stock of each relevant
Issuer.

 

(b) All the shares of the Pledged Stock pledged by such Grantor hereunder have
been duly and validly issued and are fully paid and nonassessable.

 

(c) To such Grantor’s knowledge, each of the Pledged Notes constitutes the
legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law).

 

(d) Such Grantor is the record and beneficial owner of, and has good and valid
title to, the Pledged Stock and Pledged Notes pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement and Liens permitted by the
Credit Agreement.

 

(e) The Organizational Documents applicable to each interest in any domestic
partnership or limited liability company included in the Collateral expressly
provide that they are securities governed by Article 8 of the Uniform Commercial
Code.

 

4.8. Receivables. The amounts represented by such Grantor to the Administrative
Agent or the other Secured Parties from time to time as owing to such Grantor in
respect of such Grantor’s Receivables will at such time be the correct amount,
in all material respects, actually owing thereunder, except to the extent that
appropriate reserves therefor have been established on the books of such Grantor
in accordance with GAAP.

 

14



--------------------------------------------------------------------------------

4.9. Intellectual Property.

 

(a) Schedule 6 lists all Patents, registrations and applications to register
Trademarks and registered Copyrights owned by such Grantor in its own name on
the date hereof. Except as set forth in Schedule 6, such Grantor is the
exclusive owner of the entire and unencumbered right, title and interest in and
to such applications, registrations and issuances.

 

(b) On the date hereof, all Intellectual Property of such Grantor described on
Schedule 6 is subsisting and unexpired and, to the knowledge of such Grantor,
has not been abandoned and is valid and enforceable. Except as would not
reasonably be expected to have a Material Adverse Effect, to the knowledge of
such Grantor, neither the operation of such Grantor’s business as currently
conducted nor the use of the Intellectual Property in connection therewith
conflicts with, infringes, misappropriates, dilutes, misuses or otherwise
violates the Intellectual Property rights of any other Person.

 

(c) Except as set forth in Schedule 6, on the date hereof, (i) none of the
material Patents, Trademarks, Copyrights and Trade Secrets owned by any Grantor
is the subject of any licensing or franchise agreement pursuant to which such
Grantor is the licensor or franchisor and (ii) there are no other material
agreements, obligations, orders or judgments to which such Grantor is subject
which affect the use of any Intellectual Property owned by such Grantor.

 

(d) The rights of such Grantor in or to the Patents, Trademarks, Copyrights and
Trade Secrets owned by such Grantor do not conflict with or infringe upon the
rights of any third party, and no claim has been asserted that the use of such
Intellectual Property does or may infringe upon the rights of any third party,
in either case, which conflict or infringement would reasonably be expected to
have a Material Adverse Effect. There is currently no infringement or
unauthorized use of any item of such Intellectual Property owned by such Grantor
that, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

 

(e) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity or enforceability
of, or such Grantor’s rights in, any Patent, Trademark, Copyright or Trade
Secret owned by such Grantor in any respect that would reasonably be expected to
have a Material Adverse Effect. Such Grantor is not aware of any uses of any
item of such Intellectual Property owned by such Grantor that could reasonably
be expected to lead to such item becoming invalid or unenforceable including
unauthorized uses by third parties and uses which would reasonably be expected
to damage the goodwill of the business associated with any of the Trademarks
owned by such Grantor and Trademark Licenses, which uses, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

(f) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof seeking to limit, cancel or question the validity
of any material Patent, Trademark, Copyright or Trade Secret owned by such
Grantor or such Grantor’s ownership interest therein, which, if adversely
determined, would have a Material Adverse Effect on the value of any
Intellectual Property. Except as would not reasonably be expected to have a
Material Adverse Effect, the consummation of the transactions contemplated by
this Agreement will not result in the termination or impairment of any of the
Intellectual Property owned or licensed by such Grantor.

 

(g) With respect to each Copyright License, Trademark License and Patent
License, except as would not reasonably be expected to have a Material Adverse
Effect: (i) such license is valid and binding and in full force and effect and
represents the entire agreement between the respective licensor and licensee
with respect to the subject matter of such license; (ii) such Grantor has not
received

 

15



--------------------------------------------------------------------------------

any notice of termination or cancellation under such license; (iii) such Grantor
has not received any notice of a breach or default under such license, which
breach or default has not been cured; and (iv) such Grantor is not in breach or
default in any material respect, and no event has occurred that, with notice
and/or lapse of time, would constitute such a breach or default or permit
termination, modification or acceleration under such license.

 

(h) To the extent such Grantor has reasonably determined that it is commercially
practicable to do so, such Grantor has used proper statutory notice in
connection with its use of each material Patent, Trademark and Copyright owned
by such Grantor.

 

(i) Such Grantor has taken commercially reasonable steps to protect the
confidentiality of its Trade Secrets in accordance with industry standards.

 

(j) Such Grantor has made all material filings and recordations and paid all
fees necessary in its reasonable business judgment to adequately protect its
interest in its United States Patents, Trademarks and Copyrights and material
non-United States Patents, Trademarks and Copyrights owned by such Grantor
including recordation of its interests in the material Patents and Trademarks
owned by such Grantor with the United States Patent and Trademark Office and in
similar offices or agencies in other countries and groups of countries, and
recordation of any of its interests in the Copyrights owned by such Grantor with
the United States Copyright Office and in similar offices or agencies in other
countries and groups of countries.

 

SECTION 5. COVENANTS

 

Each Grantor covenants and agrees with the Agents and Lenders that, from and
after the date of this Agreement until the Collateral is released pursuant to
Section 8.15(a):

 

5.1. Covenants in Credit Agreement. Such Grantor shall take, or refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, so that no breach of the covenants in the Credit Agreement pertaining to
actions to be taken, or not taken, by such Grantor will result.

 

5.2. Delivery and Control of Instruments, Certificated Securities, Chattel
Paper, Negotiable Documents, Investment Property and Letter of Credit Rights.

 

(a) If any of the Collateral of such Grantor is or shall become evidenced or
represented by any Instrument, Negotiable Document or Tangible Chattel Paper,
upon the request of the Administrative Agent such Instrument, Negotiable
Documents or Tangible Chattel Paper shall be immediately delivered to the
Administrative Agent, duly indorsed in a manner reasonably satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement.

 

(b) If any of the Collateral of such Grantor is or shall become “Electronic
Chattel Paper” such Grantor shall ensure that (i) a single authoritative copy
exists which is unique, identifiable, unalterable (except as provided in clauses
(iii), (iv) and (v) of this paragraph), (ii) such authoritative copy identifies
the Administrative Agent as the assignee and is communicated to and maintained
by the Administrative Agent or its designee, (iii) copies or revisions that add
or change the assignee of the authoritative copy can only be made with the
participation of the Administrative Agent, (iv) each copy of the authoritative
copy and any copy of a copy is readily identifiable as a copy and not the
authoritative copy and (v) any revision of the authoritative copy is readily
identifiable as an authorized or unauthorized revision.

 

16



--------------------------------------------------------------------------------

(c) If any of the Collateral of such Grantor is or shall become evidenced or
represented by an Uncertificated Security in excess of $500,000, upon the
request of the Administrative Agent, such Grantor shall cause the issuer thereof
either (i) to register the Administrative Agent as the registered owner of such
Uncertificated Security, upon original issue or registration of transfer or
(ii) to promptly (but in any event with in 60 days of such request) agree in
writing with such Grantor and the Administrative Agent that such Issuer will
comply with instructions with respect to such Uncertificated Security originated
by the Administrative Agent without further consent of such Grantor, such
agreement to be in form and substance reasonably satisfactory to the
Administrative Agent.

 

(d) Such Grantor shall maintain Securities Entitlements, Securities Accounts and
Deposit Accounts (other than with respect all of the Grantors, (x) Deposit
Accounts maintained outside the United States with a combined aggregate balance
at any time outstanding of less than $250,000, (y) Securities Accounts or
Deposit Accounts maintained within the United States with an individual
aggregate balance or value, as applicable, at any time of less than $100,000 and
a combined aggregate balance or value, as applicable, at any time of less than
$200,000 only with financial institutions that have agreed to comply with
entitlement orders and instructions issued or originated by the Administrative
Agent without further consent of such Grantor, such agreement to be in form and
substance reasonably satisfactory to the Administrative Agent.

 

(e) if any of the Collateral of such Grantor is or shall become evidenced or
represented by any Certificated Security (other than any Capital Stock which is
specifically excluded from the definition of Pledged Stock by virtue of the
proviso to such definition and any promissory note that does not qualify as a
Pledged Note pursuant to the definition thereof), such Certificated Security
shall be promptly delivered to the Administrative Agent, duly indorsed in a
manner reasonably satisfactory to the Administrative Agent, to be held as
Collateral pursuant to this Agreement.

 

(f) In addition to and not in lieu of the foregoing, if any issuer of any
Investment Property is organized under the law of, or has its chief executive
office in, a jurisdiction outside of the United States, each Grantor shall take
such additional actions, including causing the issuer to register the pledge on
its books and records, as may be reasonably requested by the Administrative
Agent, under the laws of such jurisdiction to insure the validity, perfection
and priority of the security interest of the Administrative Agent.

 

(g) In the case of any Letter-of-Credit Rights in any letter of credit exceeding
$250,000 in value, upon the reasonable request of the Administrative Agent, each
Grantor shall promptly (but in any event with in 60 days of such request or such
later date to which the Administrative Agent may consent in writing) obtain the
consent of the issuer thereof and any nominated person thereon to the assignment
of the proceeds of the related letter of credit in accordance with
Section 5-114(c) of the New York UCC, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent.

 

(h) If any of the Collateral of such Grantor is or shall become “transferable
records” as defined in UETA, such Grantor shall promptly notify the
Administrative Agent thereof and, at the request of the Administrative Agent,
shall take such action as the Administrative Agent may reasonably request to
vest in the Administrative Agent “control” under Section 16 of UETA over such
transferable records. The Administrative Agent agrees with such Grantor that the
Administrative Agent will arrange, pursuant to procedures reasonably
satisfactory to the Administrative Agent and so long as such procedures will not
result in the Administrative Agent’s loss of control, for the Grantor to make
alterations to the transferable records permitted under Section 16 of UETA for a
party in control to allow without loss of control, unless an Event of Default
has occurred and is continuing or would occur after taking into account any
action by such Grantor with respect to such transferable records

 

17



--------------------------------------------------------------------------------

5.3. Maintenance of Insurance.

 

(a) Such Grantor will maintain, with financially sound and reputable companies,
insurance policies (i) insuring the Collateral against loss by fire, explosion,
theft or other risks as may be required by the Credit Agreement and (ii) naming
the Administrative Agent on behalf of the Secured Parties as additional insureds
under liability insurance policies to the extent reasonably requested by the
Administrative Agent.

 

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Administrative Agent of written
notice thereof and (ii) name the Administrative Agent as additional insured
party and/or loss payee in respect of property (other than casualty insurance
for Fixed Collateral Property) and business interruption insurance. All proceeds
of business and interruption insurance received by the Administrative Agent
shall be released by the Administrative Agent to the Borrower for account of the
Grantor entitled thereto, unless (i) an Event of Default has occurred and is
continuing or (ii) otherwise provided in the Credit Agreement.

 

5.4. Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all material taxes and other material assessments and governmental charges
or levies imposed upon such Grantor’s Collateral or in respect of income or
profits therefrom, as well as all claims of any kind (including claims for
labor, materials and supplies) against or with respect to such Grantor’s
Collateral, except such claims as to which the failure to pay or discharge would
not reasonably be expected to result in a Material Adverse Effect.

 

5.5. Maintenance of Perfected Security Interest; Further Documentation.

 

(a) Such Grantor shall maintain the security interest created by this Agreement
in such Grantor’s Collateral as a security interest having at least the
perfection and priority described in Section 4.3 and shall defend such security
interest against the claims and demands of all Persons whomsoever, subject to
the rights of such Grantor under the Loan Documents to dispose of the
Collateral.

 

(b) Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor in reasonable detail and such other reports in
connection therewith as the Administrative Agent may reasonably request.

 

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of creating, perfecting, ensuring
the priority of, protecting or enforcing the Administrative Agent’s security
interest in the Collateral or otherwise conferring or preserving the full
benefits of this Agreement and of the interests, rights and powers herein
granted.

 

5.6. Changes in Locations, Name, etc. Such Grantor will not, except upon not
less than 30 days’ prior written notice to the Administrative Agent and delivery
to the Administrative Agent of (a) all additional financing statements and other
documents (executed where appropriate) reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein and (b) if applicable, a written
supplement to Schedule 5 showing any additional location at which Inventory or
Equipment shall be kept:

 

(i) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 4.4;

 

18



--------------------------------------------------------------------------------

(ii) change its name; or

 

(iii) permit any Inventory or Equipment (other than mobile goods) in excess of
$250,000 in value to be kept at a location other than those listed on Schedule
5.

 

5.7. Notices. Such Grantor will advise the Administrative Agent and the Lenders
promptly, in reasonable detail, of:

 

(a) any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder; and

 

(b) the occurrence of any other event which would reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

 

5.8. Investment Property.

 

(a) If such Grantor shall become entitled to receive or shall receive any stock
certificate (including any certificate representing a stock dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights in respect of the Capital Stock of any Issuer, whether in addition to,
in substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, such Grantor shall accept the
same as the agent of the Secured Parties, hold the same in trust for the Secured
Parties and deliver the same forthwith to the Administrative Agent in the exact
form received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power or equivalents covering such
certificate duly executed in blank by such Grantor and with, if the
Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations; provided, that in no event shall there be pledged
more than 65% of any of the outstanding Foreign Subsidiary Voting Stock of any
Foreign Subsidiary. Unless permitted to be retained pursuant to the Credit
Agreement, any sums paid upon or in respect of the Investment Property upon the
liquidation or dissolution of any Issuer shall be paid over to the
Administrative Agent (unless otherwise agreed in the Credit Agreement) to be
held by it hereunder as additional collateral security for the Obligations, and
in case any distribution of capital shall be made on or in respect of the
Investment Property or any property shall be distributed upon or with respect to
the Investment Property pursuant to the recapitalization or reclassification of
the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, unless otherwise subject to a perfected security
interest in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations. If any sums of money or property so paid or
distributed in respect of the Investment Property shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Administrative Agent, hold such money or property in trust for the
Secured Parties, segregated from other funds of such Grantor, as additional
collateral security for the Obligations.

 

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not, except as permitted by the Credit Agreement, (i) vote to enable, or
take any other action to permit, any Issuer of Pledged Stock to issue any stock
or other equity securities of any nature or to issue any other

 

19



--------------------------------------------------------------------------------

securities convertible into or granting the right to purchase or exchange for
any stock or other equity securities of any nature of any Issuer, (ii) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, the Investment Property or Proceeds thereof, (iii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Investment Property or Proceeds thereof, or any interest
therein, except for the security interests created by this Agreement or Liens
permitted by the Credit Agreement or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof (unless such restriction is permitted by the Credit
Agreement).

 

(c) In the case of each Grantor which is an Issuer, such Grantor agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.8(a) with
respect to the Investment Property issued by it and (iii) it will take all
actions required or reasonably requested by the Administrative Agent to enable
or permit each Grantor to comply with Sections 6.3(c) and 6.7 as to all
Investment Property issued by it.

 

5.9. Receivables.

 

(a) Other than in the ordinary course of business or as permitted by the Loan
Documents, such Grantor will not (i) grant any extension of the time of payment
of any Receivable, (ii) compromise or settle any Receivable for less than the
full amount thereof, (iii) release, wholly or partially, any Person liable for
the payment of any Receivable, (iv) allow any credit or discount whatsoever on
any Receivable or (v) amend, supplement or modify any Receivable in any manner
that would materially adversely affect the value of the Receivables constituting
Collateral taken as a whole.

 

(b) Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 5% of the aggregate amount of
the then outstanding Receivables.

 

5.10. Intellectual Property. (a) Except as permitted in the Credit Agreement:

 

(i) With respect to each material Trademark owned by such Grantor, such Grantor
(either itself or through licensees) will take all reasonably necessary steps to
(i) continue to use such Trademark on each and every trademark class of goods
applicable to its current line as reflected in its current catalogs, brochures
and price lists in order to maintain such Trademark in full force free from any
claim of abandonment for non-use, (ii) maintain as in the past the quality of
products and services offered under such Trademark and take all reasonably
necessary steps to ensure that all licensed users of such Trademark maintain as
in the past such quality, (iii) not adopt or use any mark which is confusingly
similar or a colorable imitation of such Trademark unless the Administrative
Agent, for the benefit of the Agents and the Lenders, shall obtain a perfected
security interest in such mark (if a United States mark) pursuant to this
Agreement, and (iv) not (and not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby such Trademark may become
invalidated or impaired in any material respect.

 

(ii) Such Grantor (either itself or through licensees) will not do any act, or
knowingly omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.

 

20



--------------------------------------------------------------------------------

(iii) Such Grantor (either itself or through licensees) will not (and will not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby any material Copyright owned by such Grantor may become
invalidated or otherwise impaired.

 

(iv) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any material Intellectual Property to infringe the Intellectual
Property rights of any other Person.

 

(v) To the extent such Grantor has reasonably determined that it is commercially
practicable to do so, such Grantor (either itself or through licensees) will use
proper statutory notice in connection with the use of each material Patent,
Trademark and Copyright owned by such Grantor.

 

(vi) Such Grantor will notify the Administrative Agent and the Lenders promptly
if it knows, or has reason to know, that any application or registration
relating to any material Patent, Trademark or Copyright of such Grantor may
become forfeited, abandoned or dedicated to the public, or of any material
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Patent, Trademark or Copyright owned by such Grantor or such Grantor’s
right to register the same or to own and maintain the same.

 

(vii) Such Grantor will take all reasonable and necessary steps, including in
any proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
group of countries or any political subdivision of any of the foregoing, to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of the material Patents, Trademarks and
Copyrights owned by such Grantor, including the payment of required fees and
taxes, the filing of responses to office actions issued by the United States
Patent and Trademark Office and the United States Copyright Office, the filing
of applications for renewal or extension, the filing of affidavits of use and
affidavits of incontestability, the filing of divisional, continuation,
continuation-in-part, reissue, and renewal applications or extensions, the
payment of maintenance fees, and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.

 

(viii) Such Grantor (either itself or through licensees) will not, without the
prior written consent of the Administrative Agent, such consent not to be
unreasonably withheld, discontinue use of or otherwise abandon any Intellectual
Property, or abandon any application or any right to file an application for
letters patent, trademark, or copyright, unless such Grantor shall have
previously determined that such use or the pursuit or maintenance of such
Intellectual Property is no longer desirable in the conduct of such Grantor’s
business and that the loss thereof could not reasonably be expected to have a
Material Adverse Effect and, in which case, such Grantor shall give prompt
notice of any such abandonment to the Administrative Agent in accordance
herewith.

 

(ix) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as

 

21



--------------------------------------------------------------------------------

such Grantor shall reasonably deem appropriate under the circumstances to
protect such Intellectual Property and (ii) if such Intellectual Property is of
material economic value, promptly notify the Administrative Agent after it
learns thereof and, following consultation with the Administrative Agent, shall
take such actions as it deems reasonable, which may include suing for
infringement, misappropriation or dilution, seeking injunctive relief where
appropriate and seeking to recover any and all damages for such infringement,
misappropriation or dilution.

 

(x) Such Grantor shall take all steps reasonably necessary to protect the
secrecy of all material Trade Secrets of such Grantor.

 

(b) After the date hereof, whenever such Grantor (i) shall acquire any Patent,
Trademark or Copyright or (ii) either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Patent, Trademark or Copyright owned by such Grantor with the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency in any other country or any political subdivision thereof, such
Grantor shall report such acquisition or filing to the Administrative Agent
within 90 days after the last day of the fiscal year in which such filing
occurs. Such Grantor agrees that the provisions of Section 3 shall automatically
apply to such Intellectual Property.

 

(c) Such Grantor agrees (i) to execute an Intellectual Property Security
Agreement with respect to certain of its Intellectual Property in substantially
the form of Annex III in order to record the security interest granted herein to
the Administrative Agent for the benefit of the Secured Parties with the United
States Patent and Trademark Office or the United States Copyright Office and
(ii) to provide to the Administrative Agent, within 90 days after the last day
of the fiscal year in which any Intellectual Property registered in such offices
is acquired or registered by such Grantor, all documents necessary to record the
security interest of the Administrative Agent in such Intellectual Property with
such offices.

 

(d) Upon the reasonable request of the Administrative Agent, such Grantor shall
execute and deliver, and use its best efforts to cause to be filed, registered
or recorded, any and all agreements, instruments, documents, and papers which
the Administrative Agent may reasonably request to evidence, register, record or
perfect the Administrative Agent’s security interest in any Copyright, Patent or
Trademark and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby, in any office anywhere in the world in which
filing, registration or recorded may be appropriate, except that (so long as no
Default has occurred and is continuing) the Administrative Agent shall not
request such filing, registration or recording in any office in any jurisdiction
outside of the United States in which the Group Members had, during the
preceding 12-month period, net sales constituting less than 10% of the
consolidated worldwide net sales of the Group Members.

 

5.11. Vehicles. Grantor will cause the Administrative Agent’s security interest
in each Vehicle having a value greater than $100,000 to be duly perfected, by
notation on the certificate of title or as otherwise required by applicable law,
within 30 days after such security interest attaches to such Vehicle.

 

SECTION 6. REMEDIAL PROVISIONS

 

6.1. Certain Matters Relating to Receivables.

 

(a) The Administrative Agent shall have the right to make test verifications of
the Receivables in any manner and through any medium that it reasonably
considers advisable, and each Grantor shall furnish all such assistance and
information as the Administrative Agent may reasonably

 

22



--------------------------------------------------------------------------------

require in connection with such test verifications. At any time and from time to
time, upon the Administrative Agent’s reasonable request and at the expense of
the relevant Grantor, such Grantor shall cause independent public accountants or
others reasonably satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.

 

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days of receipt by such Grantor) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account maintained under the
sole dominion and control of the Administrative Agent, subject to withdrawal by
the Administrative Agent for the account of the Secured Parties only as provided
in Section 6.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Administrative Agent and the Secured Parties, segregated from
other funds of such Grantor. If so requested by the Administrative Agent, each
such deposit of Proceeds of Receivables shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

 

(c) At any time and from time to time after the occurrence and during the
continuation of an Event of Default, if so requested by the Administrative
Agent, each Grantor shall deliver to the Administrative Agent all original and
other documents evidencing, and relating to, the agreements and transactions
which gave rise to the Receivables, including all original orders, invoices and
shipping receipts.

 

6.2. Communications with Obligors; Grantors Remain Liable.

 

(a) The Administrative Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

 

(b) At any time after the occurrence and during the continuance of an Event of
Default, the Administrative may (and each Grantor at the request of the
Administrative Agent shall) notify obligors on the Receivables that the
Receivables have been assigned to the Administrative Agent for the benefit of
the Secured Parties and that payments in respect thereof shall be made directly
to the Administrative Agent.

 

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of such Grantor’s Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. No Secured Party
shall have any obligation or liability under any Receivable (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

23



--------------------------------------------------------------------------------

6.3. Investment Property.

 

(a) Unless an Event of Default has occurred and is continuing and the
Administrative Agent has given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its rights pursuant to Section 6.3(b),
each Grantor may receive all cash dividends paid in respect of the Pledged Stock
and all payments made in respect of the Pledged Notes, in each case paid in the
normal course of business of the relevant Issuer, to the extent permitted in the
Credit Agreement, and may exercise all voting and corporate or other
organizational rights with respect to Investment Property; provided, that no
vote shall be cast or corporate or other organizational right exercised or other
action taken (other than in connection with a transaction permitted by the
Credit Agreement) which would impair the Collateral or be inconsistent with or
result in any violation of any provision of any Loan Document.

 

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property and make application thereof to the Obligations in
the order set forth in Section 6.5, and (ii) any or all of the Investment
Property shall be registered in the name of the Administrative Agent or its
nominee, and the Administrative Agent or its nominee may thereafter exercise
(A) all voting, corporate and other rights pertaining to such Investment
Property at any meeting of shareholders of the relevant Issuer or Issuers or
otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property as if it were the absolute owner thereof (including the right to
exchange at its discretion any and all of the Investment Property upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other organizational structure of any Issuer, or upon
the exercise by any Grantor or the Administrative Agent of any right, privilege
or option pertaining to such Investment Property, and in connection therewith,
the right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may reasonably determine),
all without liability except to account for property actually received by it,
but the Administrative Agent shall have no duty to any Grantor to exercise any
such right, privilege or option and shall not be responsible for any failure to
do so or delay in so doing; provided, that the Administrative Agent shall not
exercise any voting or other consensual rights pertaining to any such Investment
in a manner that constitutes an exercise of the remedies described in
Section 6.6 other than in accordance with Section 6.6.

 

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (A) states that an
Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) after receipt by an Issuer or
obligor of any instructions pursuant to Section 6.3(c)(i) hereof, pay any
dividends or other payments with respect to the Investment Property directly to
the Administrative Agent.

 

6.4. Proceeds to be Turned Over to Administrative Agent. In addition to the
rights of the Agents and the Lenders specified in Section 6.1 with respect to
payments of Receivables, if an Event of Default shall occur and be continuing
and the Administrative Agent has instructed any Grantor to do so, all Proceeds
received by such Grantor consisting of cash, checks and other near-cash items
shall be held by such Grantor in trust for the Agents and the Lenders,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Administrative Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Administrative
Agent, if required). All Proceeds received by the Administrative Agent hereunder
shall be held by the Administrative Agent in a Collateral Account maintained
under its sole dominion and control. All Proceeds while held by the

 

24



--------------------------------------------------------------------------------

Administrative Agent in a Collateral Account (or by such Grantor in trust for
the Administrative Agent and the Lenders) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.

 

6.5. Application of Proceeds. If and whenever any Event of Default has occurred
and is continuing, the Administrative Agent may apply all or any part of
Proceeds constituting Collateral, whether or not held in any Collateral Account,
in payment of the Obligations in such order as may be required by the Credit
Agreement and otherwise as the Administrative Agent may elect. Any balance of
such Proceeds remaining after the Obligations have been paid in full, all
Letters of Credit are discharged and all commitments to extend credit under the
Loan Documents have terminated shall be paid over to the Borrower or to
whomsoever may be lawfully entitled to receive the same.

 

6.6. Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent may exercise, in addition to all other
rights and remedies granted to it in this Agreement and in any other Loan
Document, all rights and remedies of a secured party under the New York UCC or
any other applicable law or in equity. Without limiting the generality of the
foregoing, to the fullest extent permitted by applicable law, the Administrative
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of any Agent or any Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
Any Agent or any Lender shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released. Each Grantor further agrees, at the Administrative Agent’s request, to
assemble the Collateral and make it available to the Administrative Agent at
places which the Administrative Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere. The Administrative Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 6.6, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
Lenders hereunder, including reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in such order as may be
required by the Credit Agreement and otherwise as the Administrative Agent may
elect, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including Section 9-615(a)(3) of the New York UCC, need the Administrative Agent
account for the surplus, if any, to any Grantor. To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against any Secured Party arising out of the exercise of any rights
hereunder other than any such claims, damages and demands that may arise from
the gross negligence or willful misconduct of such Secured Party. If any notice
of a proposed sale or other disposition of Collateral is required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.

 

6.7. Registration Rights.

 

(a) If the Administrative Agent shall determine to exercise its right to sell
any or all of the Pledged Stock pursuant to Section 6.6, and if in the
reasonable opinion of the Administrative Agent

 

25



--------------------------------------------------------------------------------

it is necessary or reasonably advisable to have the Pledged Stock, or that
portion thereof to be sold, registered under the provisions of the Securities
Act, the relevant Grantor will use its best efforts to cause the Issuer thereof
to (i) execute and deliver, and use its best efforts to cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
reasonable opinion of the Administrative Agent, necessary or reasonably
advisable to register the Pledged Stock, or that portion thereof to be sold,
under the provisions of the Securities Act, (ii) use its best efforts to cause
the registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Stock, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the reasonable
opinion of the Administrative Agent, are necessary or reasonably advisable, all
in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to use its best efforts to cause such Issuer to comply with the
provisions of the securities or “Blue Sky” laws of any and all jurisdictions
which the Administrative Agent shall reasonably designate and to make available
to its security holders, as soon as practicable, an earnings statement (which
need not be audited) which will satisfy the provisions of Section 11(a) of the
Securities Act.

 

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

 

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Secured Parties, that the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 6.7 shall
be specifically enforceable against such Grantor, and to the fullest extent
permitted by applicable law, such Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred or is continuing under the
Credit Agreement.

 

6.8. Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the reasonable fees and disbursements of any attorneys
employed by the Administrative Agent or any Lender to collect such deficiency.

 

6.9. License. Each Grantor hereby grants to the Administrative Agent, to the
extent it has the right to do so and subject to pre-existing rights and
licenses, a non-exclusive royalty-free license to use any or all of the
Intellectual Property of such Grantor, to the extent the

 

26



--------------------------------------------------------------------------------

use of such Intellectual Property is necessary or appropriate, in the good faith
opinion of the Administrative Agent, to process, ship, produce, store, complete,
supply, lease, sell or otherwise dispose of any Inventory of such Grantor in any
lawful manner in connection with the enforcement of a security interest on such
Inventory; provided that the Administrative Agent, as licensee, complies with
all of the standards of the owner of the Trademarks included in such
Intellectual Property relating to the nature and quality of the goods and
services to be offered in connection with such Trademarks; and, provided,
further, that such license may be exercised solely in connection with the
enforcement of a security interest held by the Administrative Agent upon any
Inventory of a Grantor at such time as the Administrative Agent shall be
lawfully entitled to enforce such security interest.

 

SECTION 7. THE ADMINISTRATIVE AGENT

 

7.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc.

 

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:

 

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable of such Grantor
or with respect to any other Collateral of such Grantor and file any claim or
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by the Administrative Agent for the purpose of collecting any
and all such moneys due under any Receivable of such Grantor or with respect to
any other Collateral of such Grantor whenever payable;

 

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may reasonably request to evidence the Secured Parties’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;

 

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

 

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

 

(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) ask or
demand for, collect, and receive

 

27



--------------------------------------------------------------------------------

payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral of such
Grantor; (C) sign and indorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral of such Grantor; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral of such Grantor; (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(F) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (G) subject to any permitted licenses and reserved
rights permitted under the Loan Documents, assign any Copyright, Patent or
Trademark (along with the goodwill of the business to which any such Copyright,
Patent or Trademark pertains), throughout the world for such term or terms, on
such conditions, and in such manner, as the Administrative Agent shall in its
sole discretion determine; and (H) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral of
such Grantor as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral of such Grantor and the Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

 

The Administrative Agent agrees that it will not exercise any rights under the
power of attorney provided for in this Section 7.1(a) unless an Event of Default
has occurred and is continuing.

 

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply with, or cause performance or
compliance with, such agreement.

 

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Revolving Loans that are Base Rate Loans under the Credit
Agreement, from the date of payment by the Administrative Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

 

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable as
to each Grantor until all security interests created hereby with respect to the
Collateral of such Grantor are released.

 

7.2. Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Parties to exercise any such
powers. The

 

28



--------------------------------------------------------------------------------

Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except, in the case of the Administrative
Agent only in respect of its own gross negligence or willful misconduct, to the
extent required by applicable law (subject to Section 10.12(e) of the Credit
Agreement and other applicable provisions of the Loan Documents).

 

7.3. Financing Statements. Each Grantor hereby authorizes the filing of any
financing statements or continuation statements, and amendments to financing
statements, or any similar document in any jurisdictions and with any filing
offices as the Collateral Agent may determine, in its sole discretion, are
necessary or advisable to perfect or otherwise protect the security interest
granted to the Collateral Agent herein. Such financing statements may describe
the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as the Collateral Agent may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Collateral Agent herein, including
describing such property as “all assets” or “all personal property” and may (but
need not) add thereto “whether now owned or hereafter acquired.” Each Grantor
hereby ratifies and authorizes the filing by the Administrative Agent of any
financing statement with respect to the Collateral made prior to the date
hereof.

 

7.4. Authority, Immunities and Indemnities of Administrative Agent. Each Grantor
acknowledges, and, by acceptance of the benefits hereof, each Secured Party
agrees, that the rights and responsibilities of the Administrative Agent under
this Agreement with respect to any action taken by the Administrative Agent or
the exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as among the Secured Parties,
be governed by the Credit Agreement and that the Administrative Agent shall
have, in respect thereof, all rights, remedies, immunities and indemnities
granted to it in the Credit Agreement. By acceptance of the benefits hereof,
each Secured Party that is not a Lender agrees to be bound by the provisions of
the Credit Agreement applicable to the Administrative Agent, including Article X
thereof, as fully as if such Secured Party were a Lender. The Administrative
Agent shall be conclusively presumed to be acting as agent for the Secured
Parties with full and valid authority so to act or refrain from acting, and no
Grantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.

 

SECTION 8. MISCELLANEOUS

 

8.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.1 of the Credit Agreement.

 

8.2. Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1 or to such other address as such
Guarantor may notify the Administrative Agent in writing.

 

8.3. No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 8.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of

 

29



--------------------------------------------------------------------------------

any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by any Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which such Secured Party
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.

 

8.4. Enforcement Expenses; Indemnification.

 

(a) Each Grantor agrees to pay, or reimburse each Secured Party for, all its
costs and expenses incurred in collecting against such Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement and the other Loan Documents to which such Guarantor is a
party, including the reasonable fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to the Administrative Agent and
counsel to the Lenders.

 

(b) Each Grantor agrees to pay, and to save the Secured Parties harmless from,
any and all liabilities with respect to, or resulting from any delay in paying,
any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

 

(c) Each Grantor agrees to pay, and to save the Secured Parties harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement on the terms set forth in Section 10.5 of the
Credit Agreement.

 

(d) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.

 

8.5. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Secured
Parties and their successors and assigns; provided that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent and, unless so
consented to, each such assignment, transfer or delegation by any Grantor shall
be void.

 

8.6. Set-Off. Each Grantor hereby irrevocably authorizes each Agent and each
Lender at any time and from time to time while an Event of Default shall have
occurred and be continuing, without notice to such Grantor or any other Grantor,
any such notice being expressly waived by each Grantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Secured
Party to or for the credit or the account of such Grantor, or any part thereof
in such amounts as such Secured Party may elect, against and on account of the
obligations and liabilities of such Grantor to such Secured Party hereunder and
claims of every nature and description of such Secured Party against such
Grantor, in any currency, whether arising hereunder, under the Credit Agreement,
any other Loan Document or otherwise, as such Secured Party may elect, whether
or not any Secured Party has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. Each Secured
Party shall notify such Grantor promptly of any such set-off and the application
made by such Secured Party of the proceeds thereof, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Secured

 

30



--------------------------------------------------------------------------------

Party under this Section are in addition to other rights and remedies (including
other rights of set-off) which such Agent or such Lender may have.

 

8.7. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

8.8. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

8.9. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

8.10. Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors and the Secured Parties with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Secured Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.

 

8.11. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.12. Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

31



--------------------------------------------------------------------------------

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

8.13. Acknowledgements. Each Grantor hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

 

(b) no Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

 

8.14. Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 6.10 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

 

8.15. Releases.

 

(a) At such time as the Loans, the Reimbursement Obligations and all other
Obligations (other than contingent surviving indemnity obligations in respect of
which no claim or demand has been made, Borrower Hedge Agreement Obligations and
Borrower Cash Management Arrangement Obligations) have been paid in full, all
commitments to extend credit under the Loan Documents have terminated and all
Letters of Credit have been discharged, the Collateral shall be released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall deliver
to such Grantor any Collateral held by the Administrative Agent hereunder and
execute and deliver to such Grantor such documents (in form and substance
reasonably satisfactory to the Administrative Agent) as such Grantor may
reasonably request to evidence such termination.

 

(b) If any of the Collateral is sold, transferred or otherwise disposed of by
any Grantor in a transaction permitted by the Credit Agreement, then the Lien
created pursuant to this Agreement in such Collateral shall be released, and the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of such Collateral (not including
Proceeds thereof) from the security interests created hereby. At the request and
sole expense of the Borrower, a Subsidiary Guarantor shall be released from its
obligations hereunder in the event that all the Capital Stock of such Subsidiary
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement; provided that the Borrower shall have
delivered to the Administrative Agent, at least five Business Days prior to the
date of the proposed release, a written request for release identifying the
relevant Subsidiary Guarantor and the terms of the sale or other disposition in
reasonable detail, including

 

32



--------------------------------------------------------------------------------

the price thereof and any expenses in connection therewith, together with a
certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents.

 

8.16. WAIVER OF JURY TRIAL. EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY, HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

DLI HOLDING II CORP. By:    

Title:

    DEL LABORATORIES, INC. By:    

Title:

    DEL PHARMACEUTICALS, INC. By:    

Title:

    DEL PROFESSIONAL PRODUCTS, INC. By:    

Title:

    ROYCE & RADER, INC. By:    

Title:

    565 BROAD HOLLOW REALTY CORP. By:    

Title:

   

 

33



--------------------------------------------------------------------------------

PARFUMS SCHIAPARELLI, INC. By:    

Title:

   

 

34



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT

By:    

Title:

   

 

Schedule 1

 

NOTICE ADDRESSES OF GUARANTORS

 

1



--------------------------------------------------------------------------------

Schedule 2

 

DESCRIPTION OF INVESTMENT PROPERTY

 

Pledged Stock:

 

Issuer

--------------------------------------------------------------------------------

   Class of Stock


--------------------------------------------------------------------------------

   Stock Certificate No.


--------------------------------------------------------------------------------

   No. of
Shares


--------------------------------------------------------------------------------

                                                                               
                                                                               
                                                                             

 

Pledged Notes:

 

Issuer

--------------------------------------------------------------------------------

   Payee


--------------------------------------------------------------------------------

   Principal Amount


--------------------------------------------------------------------------------

                       

 

1



--------------------------------------------------------------------------------

Schedule 3

 

EXACT LEGAL NAME; LOCATION OF JURISDICTION OF ORGANIZATION;

CHIEF EXECUTIVE OFFICE

 

Exact Legal
Name of Grantor


--------------------------------------------------------------------------------

  Jurisdiction of Organization


--------------------------------------------------------------------------------

  Location of Chief
Executive Office


--------------------------------------------------------------------------------

                   

 

1



--------------------------------------------------------------------------------

Schedule 4

 

FILINGS AND OTHER ACTIONS

 

REQUIRED TO PERFECT SECURITY INTERESTS

 

Uniform Commercial Code Filings

 

[List each office where a financing statement is to be filed]*

 

Copyright, Patent and Trademark Filings

 

[List all filings]

 

Actions with respect to Pledged Stock**

 

Other Actions

 

[Describe other actions to be taken]

--------------------------------------------------------------------------------

* Note that perfection of security interests in patents and trademarks requires
filings under the UCC in the jurisdictions where filings would be made for
general intangibles, as well as filings in the U.S Copyright Office and the U.S.
Patent & Trademark Office.

 

** If the interest of a Grantor in Pledged Stock appears on the books of a
financial intermediary, a control agreement as described in Section 8-106 of the
New York UCC may be required by the Administrative Agent.

 

2



--------------------------------------------------------------------------------

Schedule 5

 

LOCATIONS OF INVENTORY AND EQUIPMENT

 

Grantor

--------------------------------------------------------------------------------

  

Locations

--------------------------------------------------------------------------------

             

 

3



--------------------------------------------------------------------------------

Schedule 6

 

INTELLECTUAL PROPERTY

 

I. Copyrights and Copyright Licenses:

 

II. Patents and Patent Licenses:

 

III. Trademarks and Trademark Licenses:

 

4



--------------------------------------------------------------------------------

Schedule 7

 

COMMERCIAL TORT CLAIMS

 

1



--------------------------------------------------------------------------------

Annex I

to

Guarantee and Collateral Agreement

 

ASSUMPTION AGREEMENT, dated as of                     , 200_, made by
                        , a                      corporation (the “Additional
Grantor”), in favor of JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the banks and other financial
institutions (the “Lenders”) parties to the Credit Agreement referred to below.
All capitalized terms not defined herein shall have the meaning ascribed to them
in such Credit Agreement.

 

RECITALS

 

A. Del Laboratories, Inc., the Lenders and the Administrative Agent have entered
into a Credit Agreement, dated as of October 28, 2005 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”);

 

B. In connection with the Credit Agreement, Del Laboratories, Inc. and certain
of its Affiliates (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of October 28, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Administrative Agent for the benefit of
the Agents and the Lenders;

 

C. WHEREAS, the Credit Agreement requires the Additional Grantor to become a
party to the Guarantee and Collateral Agreement; and

 

D. WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly guarantees the Borrower Obligations as set forth
in Section 2 thereof, grants the Administrative Agent, for the benefit of the
Secured Parties, a security interest in its property as set forth in Section 3
thereof, and assumes all other obligations and liabilities of a Grantor set
forth therein. The information set forth in Annex 1-A hereto is hereby added to
the information set forth in Schedules             * to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct in all material respects
on and as the date hereof (after giving effect to this Assumption Agreement) as
if made on and as of such date.

 

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THE
PROVISIONS OF SECTIONS 8.1, 8.3, 8.4, 8.5, 8.7,

--------------------------------------------------------------------------------

* Refer to each Schedule which needs to be supplemented.

 

2



--------------------------------------------------------------------------------

8.8, 8.9, 8.10, 8.12, 8.13 AND 8.16 OF THE GUARANTEE AND COLLATERAL AGREEMENT
SHALL APPLY WITH LIKE EFFECT TO THIS ASSUMPTION AGREEMENT, AS FULLY AS IF SET
FORTH AT LENGTH HEREIN.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

By:

   

Title:

   

 

3



--------------------------------------------------------------------------------

Annex II

to

Guarantee and Collateral Agreement

 

ACKNOWLEDGEMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of October 28, 2005 (the “Agreement”), made by the
Grantors parties thereto for the benefit of JPMorgan Chase Bank, N.A., as
Administrative Agent. The undersigned agrees for the benefit of the Agents and
the Lenders as follows:

 

1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

 

2. The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.8(a) of the
Agreement.

 

3. The terms of Sections 6.3(a) and 6.7 of the Agreement shall apply to it with
respect to all actions that may be required of it pursuant to Section 6.3(a) or
6.7 of the Agreement.

 

[NAME OF ISSUER]

By

   

Title

   

Address for Notices:

           

Fax:

   



--------------------------------------------------------------------------------

Annex III

to

Guarantee and Collateral Agreement

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

[See attached.]